Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The specification filed on 5/13/2021 is not entered.  Note requirements of substitute specification:

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.”
Accordingly, the current specification is considered to be the originally filed specification of DATE. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 24 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant positively claims a “nerve”- to overcome this rejection Applicant may instead say “configured to enclose a nerve”.  

Specification
The amendment filed 5/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  For example: “molding or gluing” and discussion of “molding”.  It appears many of the additions are new matter.  Applicant may provide support from original specification to support said additions.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 22, 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The original filed specification does not list “joined together by silicone molding or gluing” as claimed in claims 3 and 22.
The originally filed specification does not list “said smooth surfaces are of a uniform thickness” as claimed in claim 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16 is it indefinite how the cuff can neither be dissembled, resembled nor repaired.  What structure results in this function?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-14, 17, 20-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pittion USP 4,478,381, Meltsch USP 4,442,153, and Kallesoe USP 5,487,756.

Regarding claim 1, Pittion teaches a closure device comprising a hinged, plastic clamping device with zig zag shaped locking arms. Pittion teaches a closing component A and a closing component B on either side (see figure 4 elements 1 and 3).  
 	Pittion fails to teach the locking units and the device being made of silicone.  Pittion teaches the device is a moldable and flexible plastic material (column 1 lines 5-8) and see figure 4.
Meltsch also teaches known closure device comprising a thermos-plastic synthetic material wherein the device has 3 ball shaped locking protrusions built into (components a and b) that securely lock the two ends of the holding device in place, see figures 1-3 (component A and B are the portions that connect to one another at the seam).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the locking mechanism of Meltsch as it is noted the addition of ball shaped protrusions such as those disclosed by Meltsch would 
	Kallesoe teaches a closure device made of silicone rubber.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize silicone rubber as it is a biologically compatible, flexible, resilient, insulating, material (column 4 lines 38-41).   

Regarding claim 2, the combination of Pittion, Meltsch, and Kallesoe teaches a silicone closure device with a hinge thus being biocompatible, durable, semi-flexible, and cuff body is flexible to accommodate for some expansion.  The combination teaches the semi-flexible hinge and device, as it’s silicone, is configured to further opening to said cuff body (either to actuation the hinge or just flex due to being silicone) wherein the closing components close the cuff (lock) and they stabilize the cuff (lock).

Regarding claim 4, the combination of Pittion, Meltsch, and Kallesoe teaches a cuff body which has a smooth inner surface (see figure 7 of Pittion for example).

Regarding claim 5, the combination of Pittion, Meltsch, and Kallesoe teaches an implantable cuff wherein said semi-flexible hinge flexes portion of said cuff body (either via the hinge actuating or the silicone flexes), and said hinge made by the relatively rigid and flexible biocompatible silicone is less flexible than said cuff body.  The properties of the hinge, or flexibility are due to the materials that make up the hinge and cuff.  The combination of references teaches combination of plastic and silicone (see claim 1 above).  
 	The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select materials more and less flexible, see KSR rationales above, and as further discussed in claim 1 where a portion is silicone and a portion is plastic.  

Regarding claim 10, the combination of Pittion, Meltsch, and Kallesoe teaches an implantable cuff made of biocompatible and durable silicones, portions a and b close the cuff, without gaps, and has a smooth inner and outer surface when closed.  Kallesoe teaches such a configuration see figure 8 for example.  It is noted that Applicant has not claimed that smooth means uniform thickness.  Thus Pittion also teaches a smooth outer surface see figure 7 for example.  Smooth being contrasted with a rough outer surface.  Pittion teaches the device is a moldable and flexible plastic material (column 1 lines 5-8) which is a smooth material.
 	
Regarding claims 11-12 and 21, the combination of Pittion, Meltsch, and Kallesoe teaches the closing components are interdigitated together to close and seal the cuff (see figures 1-3 of Meltsch) and said locking units comprise a ball shape.  Wherein said locking units stabilize said cuff when said cuff is closed.

Regarding claim 13, the combination of Pittion, Meltsch, and Kallesoe teaches the closing components are interdigitated together to close and seal the cuff (see figures 1-3 of Meltsch) and said locking units comprise at least 3.  

Regarding claim 14, the combination of Pittion, Meltsch, and Kallesoe teaches wherein said locking units and recipient housings are enclosed within closing components A and closing components B (see figure 1 of Meltsch where the locking units are within the closing components.  


	
Regarding claim 20, the combination of Pittion, Meltsch, and Kallesoe teaches a zigzag closing component (see Pittion figure 1).

Regarding claim 22, the combination of Pittion, Meltsch, and Kallesoe teaches an implantable cuff according to claim 1, wherein said semi-flexible hinge and said cuff body are joined together by silicone molding or gluing.  
 	Applicant recites the hinge and cuff body are joined together by silicone molding or gluing.  This particular limitation is being interpreted as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

Regarding claim 24, the combination of Pittion, Meltsch and Kallesoe teaches an implantable cuff according to claim 1, wherein said cuff is configured to encloses a nerve without pressing on said enclosed nerve; said cuff does not encloses said nerve tightly; and said cuff is neither movable nor loosen at enclosing site.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. The combination discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states:directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

Regarding claim 25, the combination of Pittion, Meltsch, and Kallesoe teaches an implantable cuff made of biocompatible and durable silicones, portions a and b close the cuff, without gaps, and has a smooth inner and outer surface when closed. Kallesoe teaches such a configuration see figure 8 for example. Thus Pittion also teaches a smooth outer surface see figure 7 for example. Smooth being contrasted with a rough outer surface. Pittion teaches the device is a moldable and flexible plastic material (column 1 lines 5-8) which is a smooth material.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a smooth outer surface to avoid irritation to a user.
 	Kallesoe shows a device where the device appears to have a smooth surfaces with a uniform thickness.  It would have been an obvious matter of design choice to use uniform thickness, since applicant has not disclosed that uniform thickness solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a non-uniform thickness.
	It is noted Applicant has neither disclosed criticality for this feature nor disclosed this feature at all in the original specification.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pittion USP 4,478,381, Meltsch USP 4,442,153, and Kallesoe USP 5,487,756 as applied to claim 1 above, and in further view of Hutchison USP 4,463,046.

Regarding claim 3, the combination of Pittion, Meltsch and Kallesoe fails  to teach wherein said semi-flexible hinge is comprised of biocompatible and durable materials of different flexibility alternating with each other forming a strip; two sides of said semi-flexible hinge attach to said body.  
	Hutchinson also teaches a known hinge, wherein the concept of dual durometer extrusion process is fairly known in the art.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the hinge of the combination of Pittion, Meltsch, and Kallesoe to include a dual durometer coextruded hinge as taught by Hutchinson as by coextruding a dual durometer hinge, as this provides both flexibility and a certain rigidity (see column 3 lines 10-24).  This permits the narrowing of the material near the groove to permit the device to have a living hinge.
	Applicant has merely claimed two alternating durometers to result in a strip which comprises the hinge portion which attaches to said body, thus figure 3 shows (3 and 4) as different durometers which alternate (one each time).
	Applicant recites the hinge and cuff body are joined together by silicone molding or gluing.  This particular limitation is being interpreted as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 


Claim 15, 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kallesoe USP 5,487,756, Pittion USP 4,478,381, and Meltsch USP 4,442,153, as applied to claim 1 above, and in further view of Neisz US Pub 2012/0197371.

(rejection of claim 1 is amended due to amendments to claim 15) 

Regarding claim 1, Kallesoe teaches a nerve cuff (abstract) made of silicone rubber.
	Kallesoe fails to teach the claimed hinge.
 	Pittion teaches a closure device comprising a hinged, plastic clamping device with zig zag shaped locking arms. Pittion teaches a closing component A and a closing component B on either side (see figure 4 elements 1 and 3).  Pittion teaches the device is a moldable and flexible plastic material (column 1 lines 5-8) and see figure 4.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize the hinge as taught by Pittion as hinges are known solutions to opening and closing cuffs.
	Kallesoe fails to teach ball shaped locking protrusions.
Meltsch also teaches known closure device comprising a thermos-plastic synthetic material wherein the device has 3 ball shaped locking protrusions built into (components a and b) that securely lock the two ends of the holding device in place, see figures 1-3 (component A and B are the portions that connect to one another at the seam).  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add the locking mechanism of Meltsch as it is noted the addition of ball shaped protrusions such as those disclosed by Meltsch would 
		 
Regarding claims 15 and 18-19, the combination of Kallesoe, Pittion, and Meltsch teaches wherein said cuff body of claim 1, which has a smooth inner surface (see figure 7 of Pittion) and said smooth inner surface.
	However, the combination of Kallesoe, Pittion, and Meltsch fails to teach embedded metal electrodes.
	Neisz also teaches a known nerve cuff member wherein the cuff member contains embedded electrodes [0077].  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Pittion, Meltsch, and Kallesoe to includes electrodes to provide therapy to a nerve as taught by Neisz [0077].
	
Regarding claim 23, the combination Kallesoe, Pittion, and Meltsch teaches an implantable cuff according to claim 1, however fails to teach wherein said inner surface of said cuff contains pouches or pads for housing various mechanisms according to specific therapeutic applications or clinical evaluations.  
 	However, the combination of Kallesoe, Pittion, and Meltsch fails to teach embedded metal electrodes.
	Neisz also teaches a known nerve cuff member wherein the cuff member contains embedded, the embedded location comprises a pouch or location to house electrodes [0077].  
.


Response to Arguments
Applicant’s arguments filed on 5/13/2021 have been fully considered but are not persuasive.  
Various 112 rejections are withdrawn in light of amendments see above.  
Although Applicant addresses claim 16, regarding cannot be dissembled, resembled nor repaired, this does not resolve the indefinite rejection.  It appears one could take apart the device by pulling hard enough to break the hinge for example.  What structure results in this property?  
On page 11, Applicant argues “Pittion’s device is clearly not a prior art of applicant’s claimed device” – however Pittion was published in 1984 thus is prior art.  Applicant appears to be arguing that Pittion is not a nerve cuff, however claim 1 merely recites a generic hinged cuff/clamp.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is arguing on pages 11-14 that Pittion fails to teach claim 1.  Claim 1 is rejected in view of Pittion, Kallesoe, and Meltsch.  
On page 15 Applicant argues Meltsch fails to teach ball shaped locking unit but instead are “pins” – (6) are ball shaped which fit into housings on the other component.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the particular structure argued on page 15) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 recites ball shaped locking pieces received in the corresponding housing.  Meltsch teaches this.  Applicant argues on page 15 their device doesn’t have pins (not claimed).  However it is noted Examiner cannot see from figures if Applicant’s ball shaped protrusions have a pin or don’t.  Thus such a limitation would not have support in specification (see page 15).
Pages 16-18 Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues on page 18 the combination is not suitable for enclosing a nerve however fails to provide any evidence to support this argument.  It is noted the nerve is an intended use recitation as well (see above)
Applicant argues the combination cannot provide adequate locking and would injure a nerve, however fails to provide evidence (page 18).  
Page 19, Applicant provides arguments and fails to provide evidence.
Page 19, Applicant argues “it is not obvious applicant uses silicone for the claimed device because Kallesoe teaches a closure device made of silicone rubber” – Applicant argues “Applicant’s device is made of silicone of different hardness because majority of implantable cuffs being used today are made of biocompatible silicone due to surpassing properties silicone offers and it is safe to use around soft tissues such as nerves” – it is unclear what Applicant is arguing as it appears Applicant is acknowledging Kallesoe teaches a cuff made of silicone.  
On page 21 Applicant argues regarding handcuffs and said there is not motivation to add locking mechanism which cannot lock however has not provided evidence.  
Applicant has provided a plethora of other prior art reference which are not discussed as they were not part of the office action.
On page 23 Applicant argues Hutchinson “dual durometer hinge is clearly a different hinge from applicant’s semi-flexible hinge” however fails to provide evidence.  The claim merely recites different durometer material hinges.  
On page 25, Applicant argues molding or gluing which is not disclosed in the specification see 112s above.
On pages 26-30, Applicant makes various remarks however fails to provide evidence or what exact claim limitation is not taught by the prior art.  Specifically, on page 28 Applicant argues “Examiner found balls or rounded protrusions in figure 2 of Meltsch.  Examiner may have overlooked details in the figure”.  It is noted the rejection is based on the broadest reasonable interpretation of the claims not what Applicant has shown in figures or placed in specification.  As admitted by Applicant, Meltsch teaches balls as claimed in claim 1.

Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



	
	Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/29/2020